Case 1:21-cr-00264-JLC Document 18 Filed 07/29/21 Page 1 of 11

AO 245B (Rev, 09/19) Judgment in a Criminal Case (form modified within District on Sept. 30, 2019}
Sheet 1

UNITED STATES DISTRICT COURT

Southern District of New York

 

 

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
v. )
Chaim Deutsch Case Number: 1:21 CR 00264-0041 (JLC)
) USM Number: 44235-5609
)
) Henry E. Mazurek, Esq.
) Detendant’s Attorney a
THE DEFENDANT:
pleaded guilty to count(s) 1
(4 pleaded nolo contendere to count(s)
which was accepted by the court.
(1 was found guilty on count(s)
after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
26 U.S.C.8 7207 Filing a False Return with the internal Revenue Service 4/22/2021 1
The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence ts imposed pursuant to
the Sentencing Reform Act of 1984,
CL The defendant has been found not guilty on count(s)
L] Count(s) C] is (J are dismissed on the motion of the United States,

 

__. It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid: If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances,

7129/2024
Date of Imposition of Judgme

' “LE Signature of Judge
LURK & |
GAYE FILED: ose!

 

 

 

 

 

 

James L, Cott, U.S.M.J

 

 

 

 

 

Name and Title of Judge
(pr b b i, Zoud

Date // i

 
Case 1:21-cr-00264-JLC Document 18 Filed 07/29/21 Page 2 of 11

AO 245B (Rev. 09/19) Judgment in Criminal Case
Sheet 2 — Imprisonment

 

Judgment ——~ Page 2 of
DEFENDANT: Chaim Deutsch
CASE NUMBER: | 1:21 CR 00264-001(JLC)

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a

total term of:
3 Months

Wj] The court makes the following recommendations to the Bureau of Prisons:
That defendant be designated to F.C.1. Otisville Satellite Camp

LJ The defendant is remanded to the custody of the United States Marshal.

C] The defendant shall surrender to the United States Marshal for this district:

O oat Oam 3 pm on

 

C1 as notified by the United States Marshal.

W| The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

(before 2 p.m. on 40/29/2021

 

[1 as notified by the United States Marshal.

(1) as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at ; with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

 

 

DEPUTY UNITED STATES MARSHAL

 
Case 1:21-cr-00264-JLC Document 18 Filed 07/29/21 Page 3 of 11

AO 245B (Rev. 09/19) Judgment in a Criminal Case

Sheet 3 — Supervised Release

Judgment—Page 3 af f

DEFENDANT: Chaim Deutsch
CASE NUMBER: 1:21 CR 00264-001(JLC)

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

1 Year

—

7.

MANDATORY CONDITIONS

You must not comnuit another federal, state or local crime.

You must not unlawfully possess a controlled substance,

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

¥] The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
substance abuse. (check if applicable)
C¥VYou must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution, (check if applicable)
CJ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
(2 You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

[1] You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as wel! as with any other conditions on the attached

page.

 

 
Case 1:21-cr-00264-JLC Document 18 Filed 07/29/21 Page 4 of 11

AO 245B (Rev, 09/19} — Judgment in a Criminal Case
Sheet 3A — Supervised Release

Judgment—Page 4 of f

 

DEFENDANT: Chaim Deutsch
CASE NUMBER; 1:21 CR 00264-001(JLC)

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition,

1, You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed,

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer,

5, You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
alrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have fulltime employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you worl or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9, If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10, You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (ie., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. You must follow the instructions of the probation officer related to the conditions of supervision,

U.S, Probation Office Use Only

AUS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov,

Defendant's Signature Date

 

 

 

 

 
AO 2458 (Rev, 09/19) ease, FA GI00264-JLE Document 18 Filed 07/29/21 Page 5of11

Sheet 3D — Supervised Refease

Judgment—Page 5 of i 7
DEFENDANT: Chaim Deutsch
CASE NUMBER: 1:21 GR 00264-0014(JLC)

SPECIAL CONDITIONS OF SUPERVISION
The defendant shall provide the probation officer with access to any requested financial information.

The defendant shall not incur new credit charges or open additional lines of credit without the approval of the probation
officer unless the defendant is in compliance with the installment payment schedule.

The defendant shall notify the Court of any material change in his economic circumstances that might affect his ability to
pay restitution, fines or special assessment.

The defendant shall notify the United States Attorney for the district within 30 days of any change of mailing or residence
address that occurs while any portion of the restitution remains unpaid.

The defendant shall report to the nearest Probation Office within 72 hours after release from custody.

The defendant shall be supervised by the district of residence.

 

 
Case 1:21-cr-00264-JLC Document 18 Filed 07/29/21 Page 6 of 11
AO 245B (Rev. 09/19) Judgment in a Criminal Case

Sheet 5 — Criminal Monetary Penalties

Judgment — Page 6 of t
DEFENDANT: Chaim Deutsch

CASE NUMBER: 1:21 CR 00264-001(JLC)
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment Restitution Fine AVAA Assessment* JIVTA Assessment**
TOTALS $ 25.00 $107,007.05 $ 5,500.00 $ $
(1) The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be

entered after such determination,
C1 The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately pro ortioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18'U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

 

Name of Payee Total Loss*** Restitution Ordered Priority or Percentage
Clerk of Court SDNY $82,906.00 $107,007.05 100

attn: Cashier for onpass to the IRS

TOTALS $ 82,906.00 $ 107,007.05

V1 Restitution amount ordered pursuant to plea agreement $ 82,906.00 -

1 The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C, § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C, § 3612(g).

(] The court determined that the defendant does not have the ability to pay interest and it is ordered that:
C1 the interest requirement is waived forthe [] fine (1 restitution.

C1 the interest requirement forthe (] fine (1 restitution is modified as follows:

* Amy, Vicky, and Andy Child Porno raphy Victim Assistance Act of 2018, Pub. L. No. 115-299,
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22,

#** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996,

 

 

 

 
AO 245B (Rev. 09/19) md Abe tiediPb,00264-JLC Document 18 Filed 07/29/21 Page 7 of 11

Sheet 6 —- Schedule of Payments

Judgment — Page i of 7
DEFENDANT; Chaim Deutsch

CASE NUMBER; 1:21 CR 00264-001(JLC)

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A # Lumpsum payment of$ 25.00. due immediately, balance due

C] _ not later than , or
[1 inaccordance with (] C, OF D, £ E,or  {] F below; or

 

 

B (1 Payment to begin immediately (may be combined with LIC, LID,or ([)F below); or
C (CO Payment in equal e.g, weedy, monthly, quarterly) installments of $ over a period of
____ fé.g,, months or years), to commence _ (e.g. 30 or 60 days) after the date of this judgment; or
D  []_ Payment in equal (e.g, weekly, monthly, quarterly) installments of $ over a period of |
fe.g., months or years), to commence fe.g., 30 or 60 days) after release from iraprisonment to a |

term of supervision; or

E [1 Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from |
imprisonment, The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or ,

 

F MM Special instructions regarding the payment of criminal monetary penalties:
see attached Order of restitution

Unless the court has expressly ordered otherwise, ifthis judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment, All criminal monetary pénalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

F] Joint and Several

Case Number ;
Defendant and Co-Defendant Names Joint and Several Corresponding Payee,
(including defendant number) Total Amount Amount if appropriate

(1 The defendant shall pay the cost of prosecution.

C3

The defendant shall pay the following court cost(s):

FE] The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shail be applied in the following order: (1) assessment, @) restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
prosecution and court costs.
Case 1:21-cr-00264-JLC Document 18 Filed 07/29/21 Page 8 of 14

 

USDC SDNY
DOCUMENT |
ELECTRONICALLY FILED

 

 

 

 

 

 

 

Ti gyri? fh.
UNITED STATES DISTRICT COURT DATE FILED: 7/20 /7/
SOUTHERN DISTRICT OF NEW YORK .
UNITED STATES OF AMERICA Consent
Order of Restitution
v.
CHAIM DEUTSCH Docket No. 21 Cr. 264 (JLC)

 

Upon the application of the United States of America, by its attorney, Audrey Strauss,
United States Attorney for the Southern District of New York, Eli J. Mark, Assistant United
States Attorney, of counsel; the presentence investigation report, dated July 12, 2021; defendant
Chaim Deutsch’s conviction on Count One of the above Information; the plea agreement, dated

March 15, 2021, and all other proceedings in this case, it is hereby ORDERED that:

1. Amount of Restitution

Chaim Deutsch (the “Defendant”) shall pay restitution in the total amount of $107,007.05,
pursuant to 18 U.S.C. §§ 3663, 3663A, and 3664 to the Internal Revenue Service.

2, Schedule of Payments

Pursuant to 18 U.S.C. § 3664(f)(2), and 18 U.S.C. §3572(d)(1) and (2), and in
consideration of the financial resources and other assets of the Defendant, including whether any
of these assets are jointly controlled; projected earnings and other income of the Defendant; and
any financial obligations of the Defendant; including obligations to dependents, in the interests of
justice, the Defendant shall pay restitution in the manner and according to the schedule that

follows:

[A] The Defendant shall pay $25,000, by bank check, to the “Department of

Treasury” at the time of sentencing.

2020.01.09

 
Case 1:21-cr-00264-JLC Document 18 Filed 07/29/21 Page 9 of 11

[B] The Defendant shall pay an additional $5,000 within one (1) month of entry
of this judgment.

[C] The Defendant shall pay the remainder of the restitution obligation within
eleven (11) months of entry of this judgment.

If the Defendant defaults on the payment schedule set forth above, the Government may
pursue other remedies to enforce the judgment.

3. Payment Instructions

The Defendant shall make restitution payments by certified check, bank check, money
order, wire transfer, credit card or cash. Unless as otherwise specified herein, checks and money
orders shall be made payable to the “SDNY Clerk of the Court” and mailed or hand-delivered to:
United States Courthouse, 500 Pearl Street, New York, New York 10007 - Attention: Cashier, as
required by 18 U.S.C. § 3611. The Defendant shall write his name and the docket number of this
case on each check or money order. Credit card payments must be made in person at the Clerk’s
Office. Any cash payments shall be hand delivered to the Clerk’s Office using exact change, and
shall not be mailed. For payments by wire, the Defendant shail contact the Clerk’s Office for
wiring instructions.

The Clerk’s Office shall forward all restitution payments to the below address within 30
days of receiving said payments from the Defendant:

IRS -RACS

Attn: Mail Stop 6261, Restitution
333 W. Pershing Ave.

Kansas City, MO 64108

4, Additional Provisions

 

The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation
Office (during any period of probation or supervised release), and the United States Attorney’s

Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation
2

 

 
Case 1:21-cr-00264-JLC Document 18 Filed 07/29/21 Page 10 of 11

Unit) of (1) any change of the Defendant’s name, residence, or mailing address or (2) any material
change in the Defendant's financial resources that affeets the Defendant’s ability to pay restitution
in accordance with [8 U.S.C. § 3664(k), Ifthe Defendant discloses, or the Government otherwise
learns of, additional assets not known to the Government at the time of the execution of this order,
the Government may seek a Court order modifying the payment schedule consistent with the
discovery of new or additional assets,

5. Restitution Liability

The Defendants liability to pay restitution shall terminate on the date that is the later of 20
years from the entry of judgment or 20 years afler the Defendant's release from imprisonment, as
provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the
event of the death of the Defendant, the Defendant’s estate will be held responsible for any unpaid
balance of the restitution amount, and any lien filed pursuant to 18 U.S.C, § 3613(c) shall continue

until the estate receives a written release of thal liability.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

By: (ee 7/27/2021
EH I. Mark DATE
One Saint Andrew's Plaza

New York, NY 10007

Vel: (212) 637-2431

 

CHAIM DEUTSCH

ay: Chau Qelhey

Chain Deutsch

 

|
|

 

 

 

 

 
Case 1:21-cr-00264-JLC Document 18 Filed 07/29/21 Page 11 of 11

 

By: LEG H"D Po 2G-2/
Henry’ Mazurek/Esq. DATE |
Evan Lipton, Esq. |

Atlorneys for the Chaim Deutsch

SO ORBERED:

 

yucca b GE q)29fni
HONORABLE JAMES L. COTT DATE
UNIVFEDYSTATES MAGISTRATE JUDGE

 
